DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Applicant uses the phrase “relative to the support structure, the bone” in line 3.  This should read “relative to the support structure and the bone”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the gauge member" in line.  There is insufficient antecedent basis for this limitation in the claim.
 	For the purpose of examination, the term has been interpreted to read “the gauge marker” as this has proper antecedence back to line 4 of claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombardo et al. (US 2005/003301).
 	Regarding claim 1, Lombardo et al. disclose a system for use with a drill guide (e.g. 650 or alternatively 600) to measure the length of a tunnel in a bone, comprising a support structure (700 + 600 or alternatively 600) with a first axis (see figure below) and a second axis (see figure below) intersecting at a drill angle (see figure below); and a transitory member (800 or alternatively 750) configured to move relative to the support structure (figure 16, ¶99 or figure 17, ¶97), the bone, the transitory member comprising a gauge marker (812 or alternatively 766), wherein, with the support structure in position on the drill guide, the drill angle is configured to align the second axis with a drill axis at a curved end of the drill guide (656 is rounded/curved), and wherein the gauge marker has a first position (¶100 prior to be “fully engaged” or alternatively prior to 750 being inserted into 700) and a second position (100 “fully engaged” or alternatively when the bit is done drilling ¶99) relative to the support structure, at least one of which corresponds with a value for the length for the tunnel that is zero (the first position the tunnel has a value of “zero” as it is prior to being formed). 	Regarding claim 2, Lombardo et al. disclose the value in the second position is configured to reflect material thickness of the bone (the “thickness” when being defined as the desired depth of the formed bone tunnel).
 	Regarding claim 3, Lombardo et al. disclose the support structure has a first member (610, figure 11) disposed at a first end that is configured to releasably engage the drill guide (¶96).
 	Regarding claim 4, Lombardo et al. disclose the transitory member is configured to move along the second axis (¶97, ¶99-100, figures 16-17).
 	Regarding claim 5, Lombardo et al. disclose the transitory member comprises an elongated pin (750)  with a distal end (754) that is configured to puncture skin (if one so chooses to drill through the skin and into the bone).
 	Regarding claim 6, Lombardo et al. disclose the gauge member comprises a gauge (812 or alternatively 766) having one or more gauge markings (812/766), and wherein the second position locates the gauge marker relative to the gauge markings to indicate a value for the length of the bone tunnel that is greater than zero (¶97 or alternatively ¶99).

    PNG
    media_image1.png
    568
    601
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775